YATES, Presiding Judge,
concurring in the result.
I concur in the result in this case. I believe that after an initial reservation of the alimony issue in the original divorce judgment, the facts of each particular case determine whether an award of alimony is based on the same factors the trial court would have considered if it had dealt with the issue in the original divorce proceeding or whether there must be a material change in circumstance. See my special writing in Crenshaw v. Crenshaw, 816 So.2d 1046 (Ala.Civ.App.2001)(Yates, J., concurring in part and dissenting in part).